


110 HR 6389 IH: To modify Captain Sam’s Inlet Unit M08 of the John H.

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6389
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Brown of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To modify Captain Sam’s Inlet Unit M08 of the John H.
		  Chafee Coastal Barrier Resources System in Charleston County, South Carolina,
		  and to revise the System map relating to the unit.
	
	
		1.Findings and purpose
			(a)FindingsCongress
			 finds the following:
				(1)The John H. Chafee
			 Coastal Barrier Resources System (the System) was created by Congress when it
			 enacted the Coastal Barrier Resources Act of 1982 (CBRA). The System is a
			 collection of specific areas of land and associated aquatic habitats delineated
			 on maps adopted by Congress.
				(2)The System was
			 expanded by amendments adopted in 1990 and currently contains 856 units and
			 areas consisting of approximately 3.1 million acres of undeveloped coastal land
			 and associated aquatic habitat.
				(3)The original
			 non-digital System maps were based on information that is now between 18 and 26
			 years old and were drawn without precision. Since 1990, to avoid inequities and
			 to correct mapping errors, Congress has enacted 17 public laws to modify 43
			 units.
				(4)The State of South
			 Carolina has a well-established and respected coastal management program to
			 manage beachfront development. The State’s program is designed to protect
			 sensitive and fragile areas from inappropriate development and to provide
			 adequate environmental safeguards with respect to the construction of
			 facilities in the coastal zone.
				(5)Between 1988 and
			 1999, State and local regulations did not authorize development of the western
			 end of Kiawah Island. However, in 1999, South Carolina established a setback
			 line that represents a detailed analysis of long-term accretion trends in the
			 area. Establishment of the setback line authorized development of a portion of
			 Captain Sam’s Inlet Unit M08 that was previously not authorized for
			 development. In 2005, the Town of Kiawah Island’s Town Council adopted a
			 Development Agreement to authorize and regulate development of the area.
				(6)Kiawah Island is a
			 world-renowned, environmental award winning community known for responsible and
			 sound development.
				(7)Kiawah Island and
			 the associated beach, dune, and hummock habitats provide a range of
			 opportunities to increase the ecological health and value to numerous native
			 plant and animal species.
				(8)To maintain the
			 integrity of the System, the modification of Captain Sam’s Inlet Unit M08
			 described in section 3 and the habitat enhancement actions described in section
			 4 will increase the fish and wildlife habitat value of the Unit and areas in
			 proximity to the Unit.
				(b)PurposeCongress
			 declares that it is the purpose of this Act to enhance the ecological value of
			 Captain Sam’s Inlet Unit M08 and areas in proximity to the Unit by modifying
			 the Unit in a manner that adds 178 acres and removes approximately 61.5 acres
			 which will soon be developed using a very low density approach, and by
			 encouraging implementation of voluntary, supplemental ecological enhancement
			 projects. The Unit modification will enable all residents of the area to be
			 treated comparably.
			2.Description of
			 Captain Sam’s Inlet Unit M08
			(a)In
			 generalCaptain Sam’s Inlet Unit M08 includes the area along
			 Captain Sam’s Inlet at Kiawah Island’s western end. It was created in 1982 and
			 expanded in 1990. The Unit currently includes the western end of Kiawah Island,
			 neighboring fast land to the north and associated aquatic habitat. Current
			 acreage of the Unit is approximately 1,182 acres, including roughly 200 acres
			 of fast land and 982 acres of associated aquatic habitat.
			(b)Unit M07/M07P or
			 Bird KeyA separate, much larger System unit covers the eastern
			 portion of Kiawah Island. That Unit, known as Unit M07/M07P or Bird Key, is
			 approximately 7,094 total acres, including roughly 687 acres of fast land and
			 6,407 acres of associated aquatic habitat.
			3.Modification of
			 Captain Sam’s Inlet Unit M08
			(a)Net
			 expansionThe replacement map referenced in section 5 expands
			 Unit M08 by 116 acres. The modified Unit increases in size from approximately
			 1,182 total acres to approximately 1,299 total acres (roughly 164 fast land and
			 1,135 associated aquatic habitat). The modification represents a ratio of
			 approximately 3 acres added:1 acre removed.
			(b)Specific
			 changesThe replacement map referenced in section 5—
				(1)adds 178 acres to
			 the Unit—25 acres of land in the northeastern corner of the Unit and 153 acres
			 of associated aquatic habitat; and
				(2)removes 61.5 acres
			 from the Unit—39 acres authorized for development by the State in 1999 and
			 rezoned by the Town of Kiawah in 2005, and 22.5 acres on two adjacent
			 islands.
				4.Supplemental
			 projects to enhance ecological value
			(a)Density
			 reductions and conservation easements
				(1)There are existing
			 entitlements for 44 dwelling units on the 25 acres of fast land that are being
			 added to the Unit. To increase the habitat value of the modified Captain Sam’s
			 Inlet Unit M08, the owners of this land have indicated a willingness on a
			 voluntary basis to reduce substantially these entitlements and grant
			 conservation easements to an appropriate conservation organization.
				(2)There are existing
			 entitlements for 460 dwelling units on the 61.5 acres that are being removed
			 from the Unit. To increase the habitat value of the modified Captain Sam’s
			 Inlet Unit M08 and the area being removed from the Unit, the owners of this
			 land have indicated a willingness on a voluntary basis to reduce substantially
			 these entitlements and, as a result, reduce allowable density.
				(b)Ecological
			 enhancement
				(1)A
			 privately funded project is being developed to increase the ecological health
			 and habitat value of the modified Captain Sam’s Inlet Unit M08 and related
			 habitat in and around Kiawah Island. The South Carolina Department of Natural
			 Resources, the U.S. Fish and Wildlife Service, and regional and local officials
			 and interested conservation groups are being consulted about project design and
			 implementation.
				(2)The project is
			 being designed as a valuable public-private partnership project to increase the
			 overall ecological value of habitats for a diversity of native fauna and flora.
			 Species likely to benefit will range from culturally and ecologically
			 significant plant species such as sweetgrass (Muhlenbergia filipes), to
			 indicator mammalian species such as the bobcat (Felis rufus), and declining or
			 threatened avian species such as the piping plover (Charadrius melodus) and
			 painted buntings (Passerine ciris).
				5.Replacement of
			 Coastal Barrier Resource System map relating to Captain Sam’s Inlet Unit M08 in
			 Charleston County, South Carolina
			(a)In
			 generalThe Coastal Barrier Resource System map of Captain Sam’s
			 Inlet Unit M08 that is dated October 24, 1990, and included in the set of maps
			 referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(a)), is replaced by the map of the unit entitled John H. Chafee
			 Coastal Barrier Resources System Captain Sam’s Inlet Unit M08 and dated
			 March 2008.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
